COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 LINDA GUILLERMINA PEDROZA,                   §              No. 08-16-00221-CV

                     Appellant,               §                 Appeal from the

 v.                                           §           County Court at Law No. 5

 TENET HEALTHCARE CORP.,                      §            of El Paso County, Texas

                      Appellee.               §             (TC# 2015CCV01210)

                                           §
                                         ORDER

       Pending before the Court is Appellant’s motion to reinstate appeal on active docket. The

motion is GRANTED. The Appellant’s brief is now due May 19, 2017.

       IT IS SO ORDERED this 19th day of April, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.